Title: John Adams to John Boylston, 5 July 1782
From: Adams, John
To: Boylston, John


     
      Dear Sir
      The Hague July 5. 1782
     
     I have received your kind Letter of the 28 June, and thank you for your Congratulations.
     British Politicks, it is true, are in a Labyrinth. There is never the less, one clue, and but one, which is to acknowledge American Independence, by an express Act of Parliament. This, once done, they would not find it difficult to make Peace.
     Those who lend Money to the United States of America in this Country, receive their Interest, in Europe, and will ever receive it here, and much more certainly I suspect, than British Creditors will receive theirs, after some time.
     I should certainly have answered your former Letter, if I had known of your Friends return, but I never knew till now, by whom the Letter came.
     I am sorry they have put you in a List of Refugees because I have long known your Sentiments to be favourable to your native Country, as well as to Liberty in General.
     If you should cross the Channell I should be glad to see you here. Pray have you any News of our Relation your Name Sake. Ask him, if he has given all his fortune to Harvard Colledge, as he promised me he would. Tell him I am afraid he will forget to make his Will— if he will come over here I will make it for him, without a Fee.
     I am extreamly happy to hear, that the present Ministry have the Magnanimity and Wisdom to send home my Country men the Prisoners, and to treat them kindly. This is not only the Way to do themselves Honour, but to do real Service to their Country. If Great Britain ever excites a Sentiment in her favour, either in Europe or America, it must be, by such Measures as these.
     
     But nothing will ever compleatly answer the End, but a frank Acknowledgment of American Independence. The United States will Support their Sovereignty, with Dignity, and their Alliances with Honour and good Faith, without ever being diverted from either, by Severity or by Flattery. The Man who now flatters the British King or Nation, with a Hope of the Contrary, is a worse Ennemy to both, than was a North or a Grenville, fifteen or 20 years ago. Delusions now will be fatal. Mistakes now will have worse Fruits than bad Intentions could have in the Beginning.
     I wish for Peace, as ardently as you, or any Man. But in my opinion, our Country is less interested in it, than any Power, at war. The more is embroiled, and the longer it is embroiled the better it will be in the End for America, which is a Country so circumstanced and situated as to turn every Thing That happens to her own Advantage. People on your Side the Water, are exceedingly deceived in their opinions, that America sighs so ardently for Repose. But why do I scribble upon such Subjects? My Business is to preach to my Friends the Dutch.
     I am &c.
    